 80DECISIONSOF NATIONALLABOR RELATIONS BOARDSheet Metal Workers Union,AFL-CIO,Local No. 4andVarnerConstructionCompany, Inc. andUnited Brotherhood of Carpenters and Joiners ofAmerica,Local Union No.345. Case 26-CD-89July 10, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Varner Construction Company,Inc., herein called the Employer, alleging that SheetMetalWorkers Union, AFL-CIO, Local No. 4,herein calledRespondent, has violated Section8(b)(4)(D) of the Act. A hearing was held beforeHearing Officer Robert C. Batson on February 14,1972.The Employer, Respondent, and UnitedBrotherhood of Carpenters and Joiners of America,LocalUnion No. 345, herein called Carpenters,appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, briefs were filed by theEmployer and the Respondent which have been dulyconsidered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this proceeding theBoard makes the following findings:1.THE BUSINESSOF THE COMPANYThe parties stipulated, and we find, that theEmployer is a Tennessee corporation doing businessinMemphis, and purchased and received goods andmaterials valued in excess of $50,000 directly fromoutside the State of Tennessee. Accordingly, we findthat the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theRespondent and the Carpenters are labor organiza-tions within the meaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and FactsIn December 1971, the Employer was engaged inthe renovation of an Esso service station in Mem-phis,Tennessee. Sometime prior to December 22,Respondent's business agent, Buchannon, contactedJamesVarner, president of the Employer, andadvised him that the metal work involved in themansard roof package which was to be used in therenovation was properly that of sheetmetal workers.When Varner replied that carpenters had alwaysinstalled thesematerials and he saw no reason tochange, Buchannon stated that he had put up withenough of that. On Friday, December 22, a picketlinewas established at the jobsite by members ofRespondent. Henry Ryder, the job superintendent,called Buchannon regarding the picket line and wastold by Buchannon that he felt the work was his.Ryder then said he would pull his men off the job ifBuchannon would remove the pickets, but Buchan-non refused to do so. After a few hours, however, thepickets left, and work resumed the following Mon-day.B.TheWork in DisputeThe work in dispute involves the installation of theBenco (brand name) metal mansard frame andassembly, which consists of triangular steel frames,metal purlins, aluminum shingles and fascia, andaluminum or metal soffits. The facts show that afterthe existing structure is prepared by carpenters fortherenovation, the triangular frames are firstattached to the building to form the new roof. Thenmetal rods or purlins are connected horizontally tothe frames to hold the aluminum shingles. Next, atrack is attached to the bottom side of the frame toreceive the soffits, which come in rolls of aluminum,and which form the underside of the roof overhang.Finally,metal trim called fascia is attached to theedge of the new roof.C.Contentions of thePartiesThe Employercontends that it is not required bythe terms of its contract with the Carpenters tosubmit this dispute to the National Joint Board, thatits assignment of the work in dispute to carpenters ismore efficient,that carpenters possess the skillsnecessary to work with masonry and concrete and toread blueprints,and that all contractors in the areaperforming this work utilize carpenters to do thework.The Carpentersposition is the same as that of theEmployer,but it contends,further,that the parties198NLRB No. 17 SHEETMETALWORKERS UNIONLOCAL NO. 4are not bound to submit the dispute to the JointBoard because it is in noncompliance status with theJoint Board.The Respondent claims that the dispute should besubmitted to the Joint Board, that the work, which isentirelymetal, requires sheetmetal skills, that mem-bers of Respondent would be more efficient, and thatitsmembers perform this type of work in the area.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-uponmethod for thevoluntary adjustment of the dispute.The parties stipulated:That on or about December22, 1971,the SheetMetal Workers Union began picketing the Em-ployer's Esso Service Station renovation project atNorthwest and Frayser and that said picketingwas in support of Sheet Metal Union demandsthatVarner assign certain dispute [sic] workbeing performed by members of the CarpentersUnion to members of the Sheet Metal Workers.Based on the foregoing and the record as a whole, wefind that an object of the Respondent's picketing wasto force or require the Employer to assign thedisputed work to employees represented by Respon-dent.Accordingly,we find that reasonable causeexists to believe that a violation of Section 8(b)(4)(D)of the Act has occurred.Contraryto the contention of Respondent, therecord does not clearly establish that the Employerand the Carpenters are bound to submit this disputeto the National Joint Board.The only reference tothe Joint Board is in article VI,section 11, of thelocalMemphis contract between AGC and theCarpenters,which has been incorporated by refer-ence into the Employer's contract with the Carpen-ters,and which states that"The work of theCarpenters shall be all work recognized as such bythe Building and Construction Trades Department,AFL-CIO,and the National Joint Board for theSettlement of Jurisdictional Disputes."This languageis, in our opinion,ambiguous on its face inasmuch asit is unclear whether the parties are bound only tojurisdiction recognized in past Joint Board awards,or whether it commits them to submit future disputesto the Joint Board.Moreover,the testimony in therecord with respect to the circumstances surrounding1For example,the testimony of Mark Borod,AGC'snegotiator,is thatsec I I was intended to bind theparties only to priorJoint Board awards,while testimony of JamesWhite,assistant business representative of theCarpenters, who was alsopresent during the negotiations,was that future81the negotiations is not particularly helpful in resolv-ing this issue.' In these circumstances, we are unabletoconclude that the parties have contractuallybound themselves to submit this dispute to the JointBoard, and we therefore find that this dispute isproperly before the Board for determination.2E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to various relevantfactors.1.Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified by the Board as collective-bargain-ing representative for a unit of the Employer'semployees.Although the Employer does not have a currentcontract with Respondent, it has, as noted, signed anagreement with the Carpenters. However, as thelanguage in that contract (quotedsupra)does notspecifically set forth work jurisdiction, we find thatthese factors are not useful in making our determina-tion.2.Employer and area practiceIt is uncontradicted that the Employer, for the 2years it has been in operation, has, for some 40-45similar jobs, consistently assigned the work indispute to members of the Carpenters. In addition,theoverwhelming evidence with respect to areapractice is that the work in dispute is traditionallyperformed by carpenters. Respondent's evidence thatsheetmetalworkers do the disputed work in factrefers to roofing projects other than the Bencopackage involved herein, and to buildings other thanservice stations in the Memphis area. The Employerand area practice, therefore, favor the Employer'sassignment.3.Skills, efficiency, and economy ofoperationWhile the record disclosed that the work in dispute,although involving the use of metal materials, wasprimarily related to traditional carpenter's work, theRespondent did present evidence to suggest thatsheetmetal workers also possessed the skill necessaryto perform the work. On balance, therefore, we aredisputes would be presented to a National Joint Board2 In view of this holding, we find it unnecessary to reach the contentionof the Carpenters that the parties are not bound to submit the dispute to theJoint Board because it is in noncompliance status with the Joint Board 82DECISIONSOF NATIONALLABOR RELATIONS BOARDsatisfied that both groups of employees possess thenecessary skills to perform the work.With respect to efficiency, the testimony showed,as noted above, that carpenters have had muchexperience in performing the work in dispute.Furthermore, a representative of the Benco Compa-ny,manufacturer of the roof package, testified thatcarpenters were efficient not only on the particularjobs that had been performed by the Employer, buton many similar jobs in the area. With regard toeconomy of operation, the evidence disclosed thatthe use of sheetmetal workers would double or triplethe cost of a project, and would result in delaysinasmuch as the work would have to be subcontract-ed.We therefore find that these factors favor theEmployer's assignment.CONCLUSIONSHaving considered all pertinent factors presentherein, we conclude that employees who are repre-sented by the Carpenters are entitled to perform thework in dispute. This assignment is consistent withthe initial assignment, the employer and areapractice, and the efficiency and economy of opera-tion. In making this determination, we are awardingthe work in question to employees employed by theEmployer who are represented by the Carpenters,but not to that Union or its members. The presentdetermination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1.Employees of Varner Construction Company,Inc.,who are currently represented by the UnitedBrotherhood of Carpenters and Joiners of America,LocalUnionNo. 345, are entitled to do theinstallationof the Benco (brand name) metalmansard frame and assembly in the renovation of theEsso service station at Northwest and Frayser StreetsinMemphis, Tennessee.2.Sheet Metal Workers Union, AFL-CIO, LocalNo. 4, is not entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require VarnerConstruction Company, Inc., to assign the abovework to its members of employees whom it repre-sents.3.Within 10 days from the date of this Decisionand Determination of Dispute, the labor organiza-tion listed in the preceding paragraph shall notify theOfficer-in-Charge for Region 26, in writing, whetheror not it will refrain from forcing or requiring VarnerConstruction Company, Inc., by means proscribedby Section 8(b)(4)(D) of the Act, to assign the workin dispute to its members or employees whom itrepresents rather than to employees of VarnerConstruction Company, Inc., represented by UnitedBrotherhood of Carpenters and Joiners of America,Local Union No. 345.